Citation Nr: 1446680	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-44 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 25, 1979 to February 14, 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2007, the RO denied entitlement to service connection for depression, posttraumatic stress disorder (PTSD) and schizophrenia.  In August 2008, the RO denied entitlement to service connection for asthma and COPD.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2014.  A copy of the transcript has been associated with the record.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ('It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.')  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim).  The Veteran initially filed a claim of service connection for depression and schizophrenia.  However, as she is also claiming an in-service sexual assault, the Board has re-characterized the issue to include PTSD as indicated on the title page, in order to ensure full development of her claim.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The appellant has contended that she has a psychiatric disorder that is related to service.  At her hearing, she testified that she was raped while in service, and that she became pregnant as a result of the rape.  

The Veteran's enlistment Reports of Medical Examination and History do not reflect any psychiatric disorder.  Service treatment records reflect an examiner's assessment in July 1979 that she had a possible nervous disorder.  In November 1979, she had a positive pregnancy test.  She was discharged under Chapter 8 due to her pregnancy.  At her December 1979 Report of Medical Examination, no psychiatric disorder was noted.  On her Report of Medical History, she checked that she had depression and excessive worry, but in the notes section of the form, the examiner noted that she denied depression and worry.  

Under 38 C.F.R. § 3.304(f)(5) (2013), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The appellant's service personnel records are not part of the claims file.  On remand, these should be obtained and associated with the record.

The appellant is currently diagnosed with chronic paranoid schizophrenia.  In addition, she is being treated with medication for depression, which is in remission.  See August 2009 VA medical record.

Service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are 'medically chronic'), including psychosis, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.384, the term 'psychosis' means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Other Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.

September 2006 VA medical records show that she reported having hallucinations, was isolative and had a habit of "cutting up things" as a child.  The Board finds that this present evidence that the Veteran may have had a psychiatric disorder before joining the service. 

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304 (2013).  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.  It is unclear from the service treatment records whether this records show that there is clear and unmistakable evidence that a right shoulder disability preexisted service and was not aggravated by service.

Here, the appellant's entrance Reports of Medical Examination and History do not reflect any indications of a psychiatric disorder.  Therefore, the presumption of soundness attaches.  

Based on the evidence noted above, the Board finds that the Veteran should be provided with a VA examination to determine whether she has PTSD due to an in-service sexual assault or a psychiatric disorder that preexisted service and that was not aggravated by service.  In addition, if the Veteran's schizophrenia did not preexist service, the examiner should determine whether it manifested to a compensable degree within one year of her discharge.  

At her hearing, the appellant contended that she began having breathing problems while on active duty.  She testified that she was told it was asthma and was provided with inhalers.  On her separation Report of Medical History, the appellant checked that she had shortness of breath.  In the notes section, the examiner stated that, since the appellant had stopped smoking, her shortness of breath had subsided.  However, she has also indicated that her breathing problems have continued since service.  She is currently diagnosed with asthma and COPD.  As such, the Board finds that the appellant meets the criteria for a VA examination to determine whether her COPD or asthma are related to active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of any outstanding service personnel records.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

The Veteran should be notified of any action to be taken and she should be provided an opportunity to submit copies of the outstanding records.

2.  Schedule the Veteran for a VA examination to determine the etiology of all psychiatric disorders diagnosed.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following 

a) Does the evidence clearly and unmistakably show that any psychiatric disorder(s) which you have diagnosed existed prior to service?

b) If the answer is yes, does the evidence clearly and unmistakably show that the diagnosed psychiatric disorder(s) was(were) not permanently worsened during service beyond the natural progression of the disorder.

c) If the answer is no:

i) Does the evidence show that any diagnosed psychiatric disorder(s) began within one year of the Veteran's separation from active service in February 1980?

ii) Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed psychiatric disorder(s) is(are) otherwise causally related to any event, injury, or disease during service?

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of asthma and COPD.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's asthma or COPD was caused by or is etiologically related to any incident of active duty.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for asthma and COPD in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



